Title: From James Madison to Robert R. Livingston, 28 May 1804
From: Madison, James
To: Livingston, Robert R.



Sir,
Department of State 28th May 1804
I have undertaken to forward the inclosed letter addressed to the First Consul of France, at the instance of the writer, whose letter to me manifests his compliance with the terms on which it was permitted to be inclosed under cover of this Department. I am entirely unacquainted with the individual, and do not wish it to pass to the hands of the First Consul in a manner implying the act of transmission to be official: at the same time permit me to request your care, that it may reach him as directly as possible. I have the honor to be &c
James Madison
